FILED
                            NOT FOR PUBLICATION
                                                                            MAY 22 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MACJHAY YAGAO,                                   No.   16-72812

              Petitioner,                        Agency No. A044-946-445

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 13, 2018
                              Pasadena, California

Before: SCHROEDER, CLIFTON, and M. SMITH, Circuit Judges.

      Macjhay Yagao petitions for review of the determination by the Immigration

Judge (“IJ”) and the Board of Immigration Appeals (“BIA”) (collectively, the

“Agency”) that he is removable based on his conviction of transporting more than

28.5 grams of marijuana. See Cal. Health & Safety Code § 11360(a). He contends



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
that his conviction was for an offense “relating to a controlled substance,” but that

the facts underlying the conviction met the “possession for one’s own use”

exception to removal for only a single prior drug offense. See 8 U.S.C.

§ 1227(a)(2)(B)(i).

      Yagao’s transportation of marijuana conviction was his second conviction

under Cal. Health & Safety Code § 11360(a). He was previously convicted of

importing marijuana into California, a felony offense. He is therefore ineligible for

the exemption from removal for “a single offense involving possession for one’s

own use of 30 grams or less of marijuana.” 8 U.S.C. § 1227(a)(2)(B)(i) (emphasis

added). Yagao argues, however, that because his earlier conviction was not

specified in his notice to appear, and because the Agency did not consider his

earlier conviction, we may not uphold the Agency’s removal finding on this

ground. Even if we assume that he is correct, Yagao is nonetheless removable on

the grounds the Agency addressed.

      Yagao contends that the Agency should have applied a categorical instead of

a circumstance-specific approach to determining whether his state conviction for

transportation of marijuana met the federal statute’s personal use exemption from

removal. Yagao cannot show that the state statute of conviction criminalizes

conduct that would qualify for the exemption.


                                           2
      Under the categorical approach, we determine whether the state statute

criminalizes conduct that extends beyond the bounds of the federal offense, such as

possession for one’s own use of 30 grams or less of marijuana. See Guerrero-Silva

v. Holder, 599 F.3d 1090, 1092 (9th Cir. 2010). The state statute criminalizes

transportation of marijuana, which is a separate offense from possession of

marijuana under California law. Compare Cal. Health & Safety Code § 11357,

with id. § 11360. California treats transportation as a more serious offense than

mere possession for personal use. See People v. Rogers, 486 P.2d 129, 133–34

(Cal. 1971) (In Bank), superseded by statute on other grounds as recognized by

People v. Martinez, 413 P.3d 1125 (Cal. 2018); see also Martinez, 413 P.3d at

1129. Thus, Yagao is not exempted from removal, because his state conviction of

transportation of marijuana is a categorical match to the federal removal statute

that encompasses crimes relating to controlled substances other than a single

offense involving possession for one’s own use of 30 grams or less of marijuana.

      There was no abuse of discretion in the Agency’s refusing to grant multiple

continuances. See Garcia v. Lynch, 798 F.3d 876, 881 (9th Cir. 2015) (reviewing

denial of continuance for abuse of discretion).

      We recently held that we have jurisdiction to review the Agency’s denial of

administrative closure. Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 893 (9th Cir.


                                          3
2018). We review for abuse of discretion. See id. at 890–91 (citing 8 C.F.R.

§§ 1003.10(b), 1003.1(d)(1)(ii); Matter of Avetisyan, 25 I. & N. Dec. 688, 694

(BIA 2012)). Here, the Agency denied administrative closure because Yagao had

been denied post-conviction relief in state court and the prospect for federal relief

was speculative at best. There was no abuse of discretion.

      Petition DENIED.




                                           4